233-/5"
                                ELECTRONIC RECORD




COA #      03-13-00049-CR                        OFFENSE:        38.04


           Allen Maroyd Deloach v. The State
STYLE:     ofTexas                               COUNTY:         Lampasas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    27th District Court


DATE: 02/19/15                    Publish: NO    TC CASE #:      8931




                        IN THE COURT OF CRIMINAL APPEALS


          Allen Maroyd Deloach v. The State
STYLE:    ofTexas                                     CCA#:
                                                                        asws*
         APPKLLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       oh\^                                      SIGNED:                          PC:_

JUDGE:      &'fi\                                     PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD